To compel respondent to proceed at once to set off to relator, a widow, her statutory allowance.
Granted October 27, 1876.
Delator having filed her application, the probate judge denied the same. On appeal his action was reversed. When the order of the Circuit Court was certified to the probate judge it became the duty of that officer to proceed at once, when applied to, to make the allowance. The reason assigned for his not doing so is, that a motion had been made in the Circuit Court to set aside its order.
Held, that this motion did not amount to a stay of proceedings.